Citation Nr: 0725627	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 24, 
2000, for the grant of a 100 percent rating for major 
depressive episode with psychotic features and PTSD, 

2.  Entitlement to an effective date earlier than March 24, 
2000, for the establishment of basic eligibility for 
Dependents' Educational Assistance. 

3.  Entitlement an effective date earlier than March 24, 
2000, for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU rating).   

4.  Entitlement to special monthly compensation based on need 
for regular aid and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a 100 percent rating for major depressive 
episode with psychotic features and PTSD, effective from May 
2, 2001; established basic eligibility to Dependents' 
Educational Assistance, effective May 2, 2001; found that the 
veteran's claim for a TDIU rating was moot; and denied 
entitlement to special monthly compensation based on need for 
regular aid and attendance or at the housebound rate.  

By February 2005 rating decision, the RO found clear and 
unmistakable error in the October 2003 rating decision, and 
assigned an effective date of March 24, 2000, for the grant 
of a 100 percent rating for major depressive episode with 
psychotic features and PTSD; found that the veteran's 100 
percent rating for major depressive episode with psychotic 
features and PTSD was permanent and total; and granted an 
effective date of March 24, 2000, for basic eligibility to 
Dependents' Educational Assistance.  The veteran continued 
his appeal.  


FINDING OF FACT

By a July 2007 signed statement, the veteran informed VA that 
he wished to withdraw his appeal as to all four issues on 
appeal.  

CONCLUSION OF LAW

1.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to an effective date earlier than March 24, 
2000, for the grant of a 100 percent rating for major 
depressive episode with psychotic features and PTSD, the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006). 

2.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to an effective date earlier than March 24, 
2000, for the establishment of basic eligibility for 
Dependents' Educational Assistance, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006). 

3.  Because the veteran has withdrawn his appeal of the claim 
of entitlement an effective date earlier than March 24, 2000, 
for the grant of a TDIU rating, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006). 

4.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to special monthly compensation based on need 
for regular aid and attendance or at the housebound rate, the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a statement received by the Board on July 19, 2007, the 
veteran indicated that he was satisfied with the decision 
regarding his appeal and wished to withdraw his appeal.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to this matter.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claims, and the claims must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


